DETAILED ACTION
	Claims 1, 3, 6–8, 10, 15, 17–20, 25, 27, 28, 30, and 31 are currently pending in this Office action.  Claims 17–20, 25, 27, 28, 30, and 31 are withdrawn as being directed to non-elected inventions.  Claims 2, 4, 5, 9, 11–14, 16, 21–24, 26, and 29 stand canceled.  This Office action is made FINAL because it contains new grounds of rejection which were necessitated by amendment.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive. 
Page 9 argues that “a paint composition where the binder is hydraulic binder and the filter particles comprise mineral particles,” is a situation not described by either scenario in MPEP 2163.03(V).  This not persuasive because the original disclosure only specifies cement mixes, mortar, plaster, grout, and concrete as compositions where the binder is a hydraulic binder and the filler particles comprise mineral particles. See Spec. 7–8.  The specification describes “paint compositions” and “cement mixes, mortar, plaster, grout, and concrete” as non-interchangeable.  Spec. 7 (“The composition of one embodiment is a paint composition […] In another embodiment, the present technology provides compositions which contain a hydraulic binder, and mixed therewith, mineral fillers.  Such compositions a[re], for example cement mixes, mortar, plaster, grout, concrete”) (emphasis added).  See also Spec. 17 (¶ 7 enumerates “paint films” separately from “concrete or grout”).
Page 10 further argues that the specification has been amended “to literally recite the language of claims 1, 6 – 8 and 10.”  This amendment introduces new matter because it is contrary to the original disclosure, where the original disclosure described “paint compositions” and compositions containing hydraulic binder separately.  As discussed immediately above, the specification only describes “cement mixes, mortar, plaster, grout, and concrete” as compositions containing hydraulic binder.  

Specification
The amendment filed 04/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
9. The method of clause 8, wherein the formed composition is a paint composition obtained by mixing together 10 to 25 parts by weight of the binder, 30 to 70 parts by weight of the filler particles, 1 to 20 parts by weight of a pigment, optionally 1 to 10 parts by weight of paint additives and adjuvants, and 1 to 10 parts by weight of the precipitated calcium carbonate particles having an average particle size of 30 to 60 nm.
10. The method of clause 9, wherein the binder comprises a resin selected from the group consisting of alkyd, acrylic, styrene acrylic, vinyl-acryl, vinyl acetate ethylene resins, polyesters, polyurethanes, epoxy resins, melamine resins, silanes, and siloxanes.
11. The method of clause 9, wherein the composition is a paint composition, in which the pigment or filler particles are selected from the group consisting of titanium oxide, talc, ground or precipitated calcium carbonate, kaolin, dolomite, silicate, calcium sulphate, barium sulphate, and combinations thereof.
12. The method of clause 9, wherein the paint composition comprises one or more of a member selected from the group consisting of a cellulosic thickener, pH control agent, a wetting agent, a dispersing agent, defoamer, a coalescent agent, mold protection agents, preservatives, hydrophobing agents and rheology modifiers.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
	Claims 6-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 6-8 and 10 specify that the composition is a paint composition. There is no support from the original disclosure for a paint composition where the binder is a hydraulic binder and the filler particles comprise mineral particles. Instead, the original disclosure specifies that cement mixes, mortar, plaster, grout, and concrete are compositions where the binder is a hydraulic binder and the filler particles comprise mineral particles. See Spec. 7–8. Cement mixes, mortar, plaster, grout, and concrete are not as “paint compositions,” which are a non-overlapping alternative embodiment of the invention. Id. at 7.  Appropriate correction is required.
	Claims 6–8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 recites the limitation "the formed composition" in lines 1–2. There is insufficient
antecedent basis for this limitation in the claim.
	Claims 7, 8, and 10 are indefinite by reason of their dependency from claim 6.

Allowable Subject Matter
Claims 1, 3, and 15 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art reference is Cervellati et al. (WO 2006/134080 A1).  Cervellati teaches a method encompassing each of the claimed steps, where the composition comprises a hydraulic binder, precipitated calcium carbonate, and filler, but does not disclose filler particles comprising a sieved size greater than 4 mm as in claims 1, 3, 10, and 15.  The previous rejection of claims 1, 3, 14, and 15 under 35 U.S.C. 103 over Cervellati is accordingly withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763